                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        July 09, 2021
                     IN THE UNITED STATES DISTRICT COURT
                                                                                     Nathan Ochsner, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

YVETTE FRAZIER,                               §
Plaintiff,                                    §
                                              §
v.                                            §   Civil Action No. 4:19-cv-00011
                                              §
ROBERT WILKIE, ACTING SECRETARY               §
DEPARTMENT OF VETERANS AFFAIRS                §
Defendant.                                    §


                       ORDER ADOPTING MAGISTRATE JUDGE'S
                       MEMORANDUM AND RECOMMENDATION


         Having reviewed the Magistrate Judge's Memorandum and Recommendation dated June 22,
2021 and Plaintiffs objections to the Memorandum and Recommendation filed on July 7, 2021, the
Court is of the opinion that said Memorandum and Recommendation should be adopted by this
Court.
         It is therefore ORDERED that the Magistrate Judge's Memorandum and Recommendation
is hereby ADOPTED by this Court and this case is DISMISSED with prejudice.




                                                            SIM LAKE
                                           SENIOR UNITED STATES DISTRICT JUDGE
